Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.  Claims 1-20 are pending. 

The substitute specification filed 4/21/22 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “said void” lacks antecedent basis.
The examiner suggests amending claim 1, lines 11-12 as follows:
-said first side member configured with a void in an upper portion for cooperation with a lower portion… - -.

Claims 12-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by GB 2,460,429 to Rice.
Rice provides a back side member/plate 1, having an internally threaded hole considered to meet the limitation of “means, operable with respect to the back side member, for releasing said intermediate member” where the intermediate member is an externally thread screw 3.  There is also disclosed an alternative embodiment where a ratchet cable 6 has a t-shaped end which may be rotted 90 degrees to make it easily removeable as discussed on page 3 of the reference.
With respect to claim 13, the lowest portion of the screw is operably coupled with the back side member.  Alternatively the t-shaped end would be the lowest portion.
With respect to claim 14, the internal threads are the mating portion. Alternatively the t-shaped end passed through the rectangular hole is the mating portion.
With respect to claim 15, the threads are configured to resist then permit separation.  Alternatively, the t-shaped end is configured to resist removal and then permit separation when rotated.
With respect to claim 16, the screw 3 is considered to meet the limitation of connecting tab configured to pulled out of engagement as it may be unscrewed.  Alternatively, the ratchet-cable 6 is considered a connecting tab.
With respect to claims 17-20, the rotation force applied releases the screw from the threads that resist removal. Alternatively, the rotation of ratchet-cable 6 releases the t-shaped end from the rectangular hole in back side member.
Plate 2 cooperates with the intermediate and back side members to clamp and align tiles 4 which are attached with an adhesive which is considered to meet the mortar of the claims. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GB 2,460,429 to Rice.
Rice provides each of the elements of the claims as noted above. 
In the alternative, if applicant takes a position that the adhesive of Rice is not mortar, the examiner takes Official Notice that the use of mortar as an adhesive for setting tiles is old and well known in the art and mortar would have been an obvious material choice for the adhesive of Rice at the time of the effective filing date of the invention to one having ordinary skill in the art since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Mortar would have been an obvious choice for adhesive for its good adhesion properties, workability, strength once set and general low costs.  There would have been no unexpected or unpredictable results obtained in selecting mortar as the adhesive of Rice.

Claims 1-6 would be allowable if rewritten or amended as suggested above to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 7-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or adequately suggest:
“said upper portion disposed within and movable with respect to said void and is configured to provide a force resisting separation therefrom of said lower portion” as called for claim 1 or
“said back side member including a portion configured to cooperate with said intermediate member and to reduce forces resisting removal of said intermediate member when forces aligned with a longitudinal axis of said intermediate member are applied” as called for in claim 7.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636